Citation Nr: 1003183	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation for left knee chondromalacia in 
excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 
1987 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Waco, Texas that continued an evaluation of 10 
percent disabling for left knee chondromalacia.

In April 2009, a Board hearing was held, and a transcript of 
such proceeding has been associated with the claims file.

In September 2009, the Board remanded this issue for further 
development, which development has been completed.


FINDING OF FACT

The Veteran's service-connected left knee chondromalacia has 
been manifested by pain, tenderness, and decreased range of 
active flexion to 90 degrees, with pain on motion.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent disabling for left knee chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased 
evaluation for his service-connected left knee 
chondromalacia, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that pre-adjudicatory VCAA 
letters dated January and February 2006, as well as a Dingess 
letter dated March 2006, fully satisfied the notice 
requirements of the VCAA.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2008).

The Veteran was provided with VA examinations relating to his 
left knee in March 2006 and September 2006.  On appeal, the 
Board remanded this issue for, among other things, a more 
recent examination, which examination was performed in 
October 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's left knee since the October 2009 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from 
the Veteran, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  While the Board acknowledges that the March 2006 
examination report reflects that the claims file was not 
available for review, at the same time, the Veteran's left 
knee was reexamined in September 2006 when the claims file 
was available for review (and again it was reviewed in the 
context of the October 2009 examination).  Based thereon, any 
error is harmless.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Joints 
that are actually painful, unstable, or maligned due to a 
healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

As noted above, the Veteran's left knee chondromalacia is 
currently rated as 10 percent disabling under Diagnostic Code 
5024.  38 C.F.R. § 4.71a (2009).  The Veteran seeks a higher 
rating.  For the reasons explained below, the Board finds 
that a rating in excess of 10 percent disabling is not 
warranted. 

Diagnostic Code 5024 addresses tenosynovitis.  See 38 C.F.R. 
§ 4.71a (2009).  Diagnostic Codes 5013 through 5024 provide 
for rating based on limitation of motion of the affected 
parts, as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis, 
when established by x-ray findings, is rated on the based of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a (2009).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II 
(2009).

Diagnostic Code 5260 provides a noncompensable rating for 
flexion limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 degrees; 20 percent if limited to 30 
degrees; and 30 percent if limited to 15 degrees.  38 C.F.R. 
§ 4.71a (2009).

Diagnostic Code 5261 provides a noncompensable rating for 
extension limited to five degrees, a 10 percent rating for 
extension limited to 10 degrees, 20 percent if limited to 15 
degrees, 30 percent if limited to 20 degrees, 40 percent if 
limited to 30 degrees, and 50 percent if limited to 45 
degrees.  38 C.F.R. § 4.71a (2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04 (2004).

VA treatment records dated March 2005 through May 2009 
reflect that the Veteran intermittently complained of 
experiencing left knee pain.  A March 2005 VA treatment 
record reflects that the Veteran's left knee revealed mild 
crepitus, but no edema, swelling, tenderness, or instability 
was noted.  An assessment of degenerative joint disease was 
recorded and the Veteran was prescribed certain strengthening 
exercises and instructed not to engage in running exercise.

A March 2006 VA examination report reflects that the Veteran 
complained of daily pain and that some instability caused him 
to have to "catch himself" from falling.  The Veteran 
denied locking, excess fatigability, and weakened movement.  
No effusion, tenderness, or crepitation was noted on exam.  
The cruciate and collateral ligaments were noted as being 
intact, and Lachman and McMurray's testing was negative.  The 
Veteran's left knee revealed full extension to zero degrees 
and flexion limited to 100 degrees passively without pain and 
90 degrees actively with pain.  No change in range of motion 
on repetitive movement was noted.  Diagnoses of sprain, pain, 
subjective instability, and early degenerative changes were 
noted.

A September 2006 VA examination report reflects that the 
Veteran complained of pain, clicking, a feeling of shifting 
while walking, weakness, and stiffness.  The examiner noted 
that the Veteran's left knee was not interfering with his 
job, that the collateral and cruciate ligaments were stable 
on exam, the knee was not swollen, and that range of motion 
was full extension to zero degrees and flexion limited to 100 
degrees with pain, and that the limitation of motion shown on 
examination adequately included the effects of the DeLuca 
factors and no additional loss of motion was in order.  A 
radiological report reflected degenerative changes of the 
posterior aspects of the patella, posttraumatic or 
degenerative changes of the lateral femoral condyle, and 
minimal degenerative changes of the posterior horns of the 
menisci.  A diagnosis of degenerative changes of the patella 
and lateral femoral condyle was recorded, as well as the fact 
that there was no instability of the knee.

An October 2009 VA examination report reflects that the 
Veteran complained of left knee pain mostly on days when the 
weather was cold or rainy, but denied experiencing flare-ups.  
The Veteran reported a history of his left knee "giving 
way" during a fire drill, and that since then he had been 
using a knee brace.  He denied symptoms of weakness, 
stiffness, swelling, instability, recurrent dislocations or 
subluxation, giving way, locking, or lack of endurance.  On 
exam, the examiner noted the left knee did not reveal 
instability, weakness, lack of endurance or incoordination 
with repetitive movement.  Varus/valgus stress in neutral and 
in 30 degrees of flexion did not reveal any instability or 
subluxation of the knee.  Anterior and posterior drawer 
tests, the Lachman's test, and the McMurray's test were all 
negative. The knee revealed full extension to zero degrees 
with no pain, and flexion limited to 135 degrees with pain at 
the end of the movement.  The examiner noted there were no 
constitutional symptoms of arthritis.  He also noted that the 
Veteran's left knee condition did not affect his activities 
of daily living or occupational activities, as the Veteran 
reported working at a desk job at the Health Department.  X-
rays of the Veteran's left knee were compared to previous 
ones taken in September 2006 and "no change" was noted.  A 
diagnosis of mild medial compartmental degenerative joint 
disease was recorded.  

In light of the above, the Board finds that the Veteran's 
left knee disability symptoms do not entitle him to a rating 
greater than the 10 percent currently assigned.  As noted 
above, a 10 percent disability rating was assigned under 
Diagnostic Code 5024 for limitation of motion of a major 
joint not compensable under 5260 or 5261.  The Veteran is not 
entitled to a compensable rating under Diagnostic Codes 5260 
and/or 5261 because, on all three of the above VA 
examinations, his left knee revealed full extension and 
almost full flexion, i.e., extension was not limited to 10 
degrees and flexion was not limited to 45 degrees.

The Board has considered Diagnostic Codes 5258 and Diagnostic 
Code 5259, but there is no evidence that the Veteran's 
semilunar cartilage is dislocated or removed, such that these 
codes are not for application.  Diagnostic Code 5256 does not 
apply because there is no evidence of ankylosis of the knee, 
Diagnostic Code 5262 does not apply because there is no 
evidence of impairment of the tibia and fibula, and 
Diagnostic Code 5263 does not apply because there is no 
evidence of genu recurvatum.  See 38 C.F.R. § 4.71a (2009).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003 (or other codes 
applicable to limitation of motion).  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

With regard to assigning a separate rating under Diagnostic 
Code 5257, which pertains to recurrent subluxation or 
instability of the knee, the Board notes that there are no 
objective findings of recurrent instability or subluxation in 
any of the above three VA examination reports.  Specifically, 
the March 2006 examination report reflects objective findings 
of intact cruciate and collateral ligaments and that the 
Lachman and McMurray's testing was negative.  The examiner 
noted that the only findings of instability were 
"subjective," i.e., based on the Veteran's history.  The 
September 2006 examination report reflects that the 
collateral and cruciate ligaments were stable on exam, and 
the examiner's diagnoses specifically included "no 
instability."  The more recent October 2009 VA examination 
report reflects that the Veteran denied symptoms of 
instability or subluxation, and the examiner noted there was 
no instability.  Varus/valgus stress in neutral and in 30 
degrees of flexion did not reveal any instability or 
subluxation of the knee, the anterior and posterior drawer 
tests, the Lachman's test, and the McMurray's test were all 
negative. 

The Board notes that it has considered the Veteran's lay 
reports at the hearing of experiencing instability in his 
left knee.  Certainly, the Veteran is competent to report 
experiencing symptoms capable of lay observation, such as 
pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, with respect to his assertions of recurring 
instability, the Board ultimately places more probative 
weight on the consistent clinical findings of three competent 
health care specialists than on the Veteran's lay 
descriptions.  Therefore, the Board finds that the 
preponderance of the evidence is against assigning a separate 
rating under Diagnostic Code 5257 for instability.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's decision in DeLuca provide for consideration of a 
Veteran's pain, incoordination, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
In this regard, during the March 2006 VA examination, the 
Veteran specifically denied locking, excess fatigability, and 
weakened movement, and no effusion, tenderness, or 
crepitation was noted on exam.  As discussed, the Veteran's 
left knee revealed full extension to zero degrees and flexion 
limited to 100 degrees passively without pain and 90 degrees 
actively with pain, and no change in range of motion on 
repetitive movement was noted.  The September 2006 VA 
examination report reflects that the Veteran complained of 
pain, clicking, a feeling of shifting while walking, 
weakness, and stiffness.  However, range of motion was full 
extension to zero degrees and flexion limited to 100 degrees 
with pain, and the examiner noted that the limitation of 
motion shown on examination adequately included the effects 
of the DeLuca factors and no additional loss of motion was in 
order.  Similarly, the October 2009 VA examination revealed 
full extension to zero degrees with no pain, and flexion 
limited to 135 degrees with pain at the end of the movement, 
and the examiner specifically indicated that his examination 
revealed no evidence of weakness, lack of endurance, 
incoordination with repetitive movement.  Again, while the 
Board has considered the Veteran's lay reports, the Board 
ultimately places far more probative weight on the objective 
clinical findings of these three competent health care 
specialists.  As the Veteran's current 10 percent rating was 
assigned under the criteria of Diagnostic Code 5024, which 
specifically contemplates a noncompensable degree of 
limitation of motion with objective evidence of symptoms such 
as painful motion, the Board concludes that the clinical 
evidence of record does not reflect that the Veteran's left 
knee chondromalacia involves additional functional loss due 
to pain or other symptoms beyond that already contemplated by 
his current rating.

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons previously discussed, the Board concludes that 
the 10 percent rating under Diagnostic Code 5024 adequately 
contemplates the Veteran's left knee disability.  The 
Veteran's left knee disability has not necessitated frequent 
periods of hospitalization (he has never had surgery), has 
not resulted in marked interference with employment, and has 
not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  In fact, the Board notes that the March 
2006, September 2006, and October 2009 VA examination reports 
reflect and the Veteran testified at the hearing (see 
transcript at 10) that he has been employed in an 
administrative position with the civil service since 1998.  
It must also be noted that the above 10 percent rating is a 
recognition of some slight industrial incapacity, and the 
Veteran's symptoms are not shown to be so severe as to result 
in marked interference with employment beyond that 
contemplated by the rating criteria.  See 38 U.S.C.A. § 1155; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board notes 
that it has taken into account the Veteran's statements at 
the hearing that he was previously very athletic and used to 
enjoy activities such as running and bicycling but is no 
longer able to do those activities.  Nevertheless, the Board 
finds that the Veteran's left knee overall symptoms and 
manifestations appear to be of the type precisely 
contemplated by the applicable rating criteria.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  Assignment of 
staged ratings is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation for left knee chondromalacia in 
excess of 10 percent disabling is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


